     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01313-SKO
     Nina Bailey,                                      )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 02/26/2020 to 03/27/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                            Respectfully submitted,
 2
 3   Dated: February 25, 2020                       PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                        By: /s/ Jonathan Omar Pena
 5
                                           JONATHAN OMAR PENA
 6                                         Attorneys for Plaintiff

 7
 8
     Dated: February 25, 2020               MCGREGOR W. SCOTT
 9                                          United States Attorney
                                            DEBORAH LEE STACHEL
10                                          Regional Chief Counsel, Region IX
11                                          Social Security Administration

12
                                        By: */s/ Chantal Jenkins OBO Daniel P. Talbert
13                                         Chantal Jenkins OBO Daniel P. Talbert
14                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
15                                         (*As authorized by email on 02/25/2020)
16
17                                                 ORDER

18            Pursuant to the parties’ above stipulation, (Doc. 11), for good cause shown, Plaintiff shall
19
     have until March 27, 2020, to serve her confidential letter brief on Defendant. All other
20
     deadlines in the scheduling order, (Doc. 5), are hereby modified accordingly.
21
22
23   IT IS SO ORDERED.

24
     Dated:     February 26, 2020                                  /s/   Sheila K. Oberto              .
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                   2
